
	

114 HR 3804 IH: Cost Estimates Reform Act of 2015
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3804
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Brat introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to provide that any estimate prepared by the
			 Congressional Budget Office or the Joint Committee on Taxation shall
			 include costs relating to servicing the public debt, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Cost Estimates Reform Act of 2015. 2.CBO and JCT estimates to include debt servicing costs (a)In generalThe Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by inserting after section 402 the following:
				
 403.Estimates to include debt servicing costsAny estimate prepared by the Congressional Budget Office under section 402, and any estimate prepared by the Joint Committee on Taxation, shall include, to the extent practicable, the costs (if any) of servicing the public debt..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 402 the following:
				
					
						403. Estimates to include debt servicing costs..
			
